DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 13 May 2022.  Claim 20 and 39 have been amended.  Claims 23 and 42 have been cancelled.  Claims 1-19 and 27-36 were previously cancelled.  Claims 20-22, 24-26, 37-41 and 43-47 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.

Response to Arguments
Applicant's arguments, see Remarks pgs. 1-2 (not numbered), filed 13 May 2022 with respect to rejected claims 20-22, 24-26, 37-41 and 43-47 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
The claims of the present application are directed to the practical application of HVAC design and modeling that addresses a technological problem faced by a design engineer as the number of HVAC components used in an HVAC system increases, which otherwise may lead to unmanageable design decisions while keeping track of the many technical requirements of the HVAC component.  (pg. 2, paragraph 1 of the Remarks)

	The Examiner respectfully disagrees.

	The Examiner recognizes the newly presented limitation of “using distinct colors” in a diagram in claims 20 and 39 only further details a presentation of data.  Wherein, the additional element of presenting zone groups with distinct colors is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claims, amounting to mere data output (see MPEP 2016.05(g)).  Accordingly, this additional element neither individually nor in combination with the other additional elements of claims 20 and 39 (as set forth in the Final Office Action mailed on 7 February 2022) integrates the abstract idea (as set forth in the Final Office Action mailed on 7 February 2022) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claims are directed to an abstract idea.  

In regards to the Applicant’s argument, “Specifically, the additional elements recite a specific manner of displaying zone groups with distinct colors to the user, which provides a specific improvement over prior systems, resulting in an improved user interface.”  (pg. 2, paragraph 1 of the Remarks)  The Examiner respectfully disagrees.

The Applicant has presented an advantage to the use of displaying zones with distinct colors but has not cited how adding color to object of a display improves an actual user interface.  Thus, the argument is found unpersuasive.  

Claim 20-22, 24-26, 37-41 and 43-47 stand rejected under 35 U.S.C. 101 as set forth below. 

Claim Interpretation
The Examiner has interpreted the limitations of “remove” and “add” in claims 20 and 39 as part of the “modify” step in light of the Specification (U.S. Patent Publication No. 2020/0004279 A1), pg. 5, par. [0052], recited below for brevity:

Aspect 4. The method in accordance with any of aspects 1-3, wherein the step of modifying the zone group comprises removing from the zone group the distinct zone that no longer shares common elements with at least one other distinct zone of the zone group; and adding the removed distinct zone to a different zone group comprising distinct zones sharing similar common elements with the removed distinct zone.  (pg. 5, par. [0052])

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-22, 24-26, 37-41 and 43-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 20 recites a device comprising of concrete devices (i.e. a processor, display device and memory), and therefore is a machine, which is a statutory category of invention.

	At step 2A, prong one, the claim recites the limitations of defining a structure; defining an HVAC topology included in the structure; identifying common elements of the HVAC topology associated with a distinct thermal zone; defining a zone group comprising distinct zones sharing a common element; modifying membership of the zone group in response to a determination that a first zone of the zone group no longer shares the common element with a second zone of the zone group; determining a different common element shared by the first zone; removing from the zone group the first zone that no longer shares the common element with the second zone of the zone group; adding the first zone to a different zone group comprising distinct zones sharing
the different common element; and generating a diagram of the structure in which the zone group and the different zone group are represented using distinct colors.

	The limitations of defining a structure; defining an HVAC topology included in the structure; identifying common elements of the HVAC topology associated with a distinct thermal zone; defining a zone group comprising distinct zones sharing a common element; modifying membership of the zone group in response to a determination that a first zone of the zone group no longer shares the common element with a second zone of the zone group; determining a different common element shared by the first zone; removing from the zone group the first zone that no longer shares the common element with the second zone of the zone group; adding the first zone to a different zone group comprising distinct zones sharing the different common element; and generating a diagram of the structure in which the zone group is represented using distinct colors, as drafted, are processes, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components (i.e. a processor and memory).  That is, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, defining a structure and a HVAC topology encompasses a visualization of an HVAC layout on a floor(s) of a building; identifying common elements of the HVAC topology associated with a distinct thermal zone includes an evaluation of the same elements in a particular area of the building; defining a zone group comprising distinct zones sharing a common element involves an organization of a group of areas based on a common component; modifying membership of the zone group in response to a determination that a first zone of the zone group no longer shares the common element with a second zone of the zone group encompasses a reorganization of the group of areas based on an evaluation of an absent common element; determining a different common element shared by the first zone involves an evaluation of a different shared element; removing from the zone group the first zone that no longer shares the common element with the second zone of the zone group encompasses the reorganization of the group of areas based on an evaluation of an absence of the common element; adding the first zone to a different zone group comprising distinct zones sharing the different common element involves a reorganization of the group of areas based on an evaluation of a presence of the common element; and generating a diagram of the structure in which the zone group is represented using distinct colors in the context of the claim encompasses an assessment, evaluation and visualization of data (see MPEP 2106.04(a)(2)(III)(B) - A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process).

	Accordingly, when a claim, under the broadest reasonable interpretation, covers performance of a limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claim recites an abstract idea.

	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a processor”; “a display device operatively coupled to the processor”; “a memory operatively coupled to the processor and storing instructions”; and “… present the diagram”.

The processor, display device and memory are recited at a high-level of generality (i.e. performing generic computer functions of data processing, displaying and storing) such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  

The limitation of “… present the diagram” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2016.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea of constructing a visual HVAC system.  Thus, the claim is directed to an abstract idea. 
	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the processor, display device and memory amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The limitation of “… present the diagram”, as discussed above, represents an insignificant extra-solution activity of outputting data.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible. 

The limitation of claims 21, 22, 24, 25, 37 and 38 merely add further details of defining one or more HVAC components in the structure (claim 21) and defining the HVAC topology (claim 22, 24, 25 and 37).

	The limitation of claim 26 recites storing a configuration rule and simulation rule in a third normal form which is representative of an insignificant extra-solution activity of merely storing data using a generic computer component for use in defining interconnections between HVAC components of the abstract idea (see MPEP 2016.05(g)).  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  See MPEP 2106.05(d)(II), “Storing and retrieving information in memory”.

The limitations of claim 38 recite receiving user selection of a HVAC component and applying a rules-based engine to determine possible locations at which the HVAC component may be placed within the HVAC topology; as drafted, the limitations are processes, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components (i.e. a processor and memory).  For example, the limitations in the context of the claim encompass an assessment and evaluation of data.

Additionally, the limitation of presenting the possible locations at which the HVAC component may be placed within the HVAC topology (in claim 38) represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2016.05(g)).  The limitation is also well-understood, routine and conventional; wherein the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Claim 39 represents an equivalent computer-readable storage medium to the device claim of claim 20 and is rejected under the same rationale. 

Claim 40 represents an equivalent computer-readable storage medium to the device claim of claim 21 and is rejected under the same rationale.

Claim 41 represents an equivalent computer-readable storage medium to the device claim of claim 22 and is rejected under the same rationale.

Claim 43 represents an equivalent computer-readable storage medium to the device claim of claim 24 and is rejected under the same rationale.

Claim 44 represents an equivalent computer-readable storage medium to the device claim of claim 25 and is rejected under the same rationale.

Claim 45 represents an equivalent computer-readable storage medium to the device claim of claim 26 and is rejected under the same rationale.

Claim 46 represents an equivalent computer-readable storage medium to the device claim of claim 37 and is rejected under the same rationale.

Claim 47 represents an equivalent computer-readable storage medium to the device claim of claim 38 and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to equipment design placement in floor plans.

	U.S. Patent Publication No. 2021/0073430 A1 discloses systems and methods for selecting equipment models and optimizing placement of equipment in floor plans

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117